



Exhibit 10.2
SEPARATION AGREEMENT AND RELEASE


This Separation Agreement and Release (“Agreement”) is made by and between Noel
B. Watson (“Employee”) and TrueCar, Inc. (“Company”) (collectively, “Parties” or
individually, a “Party”).


RECITALS


WHEREAS, Employee is employed at-will by the Company;


WHEREAS, Employee signed an At-Will Employment, Confidential Information,
Invention Assignment, and Arbitration Agreement with the Company on May 24, 2019
(the “Confidentiality Agreement”);


WHEREAS, Employee signed an Employment Agreement with the Company entered into
as of May 24, 2019 (the “Employment Agreement”);


WHEREAS, the Company and Employee have entered into Stock Option Agreements
granted as of the dates indicated in Exhibit A hereto, pursuant to which
Employee was granted the option to purchase shares of the Company’s common stock
(each such grant, an “Option” and together, the “Options”) and have entered into
Restricted Stock Unit Award Agreements granted as of the dates indicated in
Exhibit A hereto, granting Employee the right to receive an award of restricted
stock units (each such award, an “RSU Award” and together, the “RSU Awards”),
each subject to the terms and conditions of the Company’s 2014 Equity Incentive
Plan (the “Plan”), and the terms and conditions of the Stock Option Agreement or
the Restricted Stock Unit Award Agreement, as applicable, related to the award
(collectively with the Plan, “Stock Agreements”);


WHEREAS, Employee’s employment with the Company is expected to terminate
effective November 16, 2020 (the “Planned Termination Date” and Employee’s
actual date of employment termination the “Termination Date”); and


WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Employee may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Employee’s employment with or separation from the Company.


NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee hereby agree as follows:


COVENANTS


1.    Consideration. In consideration of Employee’s execution of this Agreement
and Employee’s fulfillment of all of its terms and conditions, including
Employee’s service through the Planned Termination Date, and provided that
Employee executes and does not revoke the Agreement under Section 6 below, the
Company agrees as follows:


a.    Waiver of Repayment Obligation. Pursuant to Section 3(c) of the Employment
Agreement, Employee was eligible to receive a signing bonus totaling $400,000
(the “Signing Bonus”), to be paid in two equal installments. The first
installment of $200,000 was paid on the first payroll period following
Employee’s start date with the Company and was subject to a repayment obligation
such that in the event Employee resigned his employment with the Company prior
to December 31, 2020, and subject to the terms of the Employment Agreement,
Employee would be required to repay to the Company a prorated portion of the
first installment of the Signing Bonus, based upon the number of months
remaining in the period measured from Employee’s start date with the Company
through December 31, 2020 (the “Repayment Obligation”). The Parties agree to
waive the Repayment Obligation such that, subject to the terms of this
Agreement, Employee will not be required to repay to the Company a prorated
portion of the first installment of the Signing Bonus. For purposes of
clarification, Employee will not receive any portion of the second installment
of the Signing Bonus.





--------------------------------------------------------------------------------





Exhibit 10.2
b.    Acknowledgement. Employee acknowledges that if he does not sign, or signs
and revokes, this Agreement, he will not be entitled to the consideration listed
in this Section 1. Employee acknowledges that, except for the consideration
offered under, and under the terms and conditions of, this Agreement, the
Company does not and will not have any severance obligations to Employee,
including without limitation, that Employee is not and will not become entitled
to any severance payments or benefits under the Employment Agreement, under any
Stock Agreement or otherwise.


2.    Equity. The Parties agree that for purposes of determining the number of
shares of the Company’s common stock that Employee is entitled to purchase from
the Company, pursuant to the exercise of the outstanding Options, or that
Employee has vested in pursuant to the RSU Awards, Employee will be considered
to have vested only up to the Termination Date, and no more. Employee
acknowledges that as of the Termination Date, Employee will have vested in the
number of shares subject to the Options and the RSU Awards as listed on Exhibit
A hereto and no more. Employee acknowledges that, as noted in Exhibit A, if
Employee does not continue to provide service through the Planned Termination
Date, the number of shares subject to the Options that will have vested as of
the actual Termination Date and the number of shares subject to the RSU Awards
that will have vested as of the actual Termination Date may differ from the
numbers shown on Exhibit A. Employee acknowledges that he will not vest in any
performance-based RSUs. Except as provided herein, the exercise of Employee’s
vested Options, the shares purchased thereunder, and Employee’s RSU Awards shall
continue to be governed by the terms and conditions of the applicable Stock
Agreements.


3.    Benefits. Employee’s health insurance benefits will cease on the last day
of the month in which the Termination Date occurs, subject to Employee’s right
to continue his health insurance under COBRA. Employee’s participation in all
benefits and incidents of employment, including, but not limited to, vesting in
stock options, restricted stock units and other equity awards, the accrual of
bonuses, vacation, and paid time off, will cease as of the Termination Date.


4.    Payment of Salary and Receipt of All Benefits. Employee acknowledges and
represents that, other than the consideration set forth in this Agreement, and
the payment of any accrued vacation/paid time off, which shall be timely paid,
and the payment of wages owed through the Termination Date, the Company has paid
or provided all salary, wages, bonuses, accrued vacation/paid time off,
premiums, leaves, housing allowances, relocation costs, interest, severance,
outplacement costs, fees, reimbursable expenses, commissions, stock, stock
options, restricted stock units and other equity awards, vesting, and any and
all other benefits and compensation due to Employee.


5.    Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company and its current and former officers, directors, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, benefit plans,
plan administrators, insurers, trustees, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, “Releasees”).
Employee, on his own behalf and on behalf of his respective heirs, family
members, executors, agents, and assigns, hereby and forever releases the
Releasees from, and agrees not to sue concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, charge, duty, obligation, demand, or
cause of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that Employee may possess against any of the
Releasees arising from any omissions, acts, facts, or damages that have occurred
up until and including the date Employee signs this Agreement, including,
without limitation:


a.    any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship,
including claims under the Employment Agreement or other agreement with the
Company;


b.    any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;


c.    any and all claims for wrongful discharge of employment; constructive
discharge; termination in violation of public policy; discrimination;
harassment; retaliation; breach of contract, both express



--------------------------------------------------------------------------------





Exhibit 10.2
and implied; breach of covenant of good faith and fair dealing, both express and
implied; promissory estoppel; negligent or intentional infliction of emotional
distress; fraud; negligent or intentional misrepresentation; negligent or
intentional interference with contract or prospective economic advantage; unfair
business practices; defamation; libel; slander; negligence; personal injury;
assault; battery; invasion of privacy; false imprisonment; conversion; and
disability benefits;


d.    any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act; the Fair Credit Reporting Act; the Age Discrimination in
Employment Act of 1967; the Older Workers Benefit Protection Act; the Employee
Retirement Income Security Act of 1974; the Worker Adjustment and Retraining
Notification Act; the Family and Medical Leave Act; the Sarbanes-Oxley Act of
2002; the Immigration Reform and Control Act; the National Labor Relations Act;
the California Family Rights Act; the California Labor Code; the California
Workers’ Compensation Act; the California Fair Employment and Housing Act; the
Unruh Civil Rights Act; the California Equal Pay Law; the California Unfair
Business Practices Act; and the California Worker Adjustment and Retraining
Notification Act;


e.    any and all claims for violation of the federal or any state constitution;


f.    any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;


g.    any claim for any loss, cost, damage, or expense arising out of any
dispute over the nonwithholding or other tax treatment of any of the proceeds
received by Employee as a result of this Agreement; and


h.    any and all claims for attorneys’ fees and costs.


Employee agrees that the release set forth in this Section shall be and remain
in effect in all respects as a complete general release as to the matters
released.


Notwithstanding any other provision of this Agreement, this release does not
extend to (i) any obligations incurred under this Agreement; (ii) Employee’s
right to receive accrued but unpaid base salary wages owed through the
Termination Date; (iii) health, disability or life insurance benefits payable in
accordance with the Company’s employee benefit plans; (iv) the right to exercise
Options vested as of the actual Termination Date through the period specified by
the applicable Stock Agreements and to receive settlement of RSUs vesting
through the actual Termination Date, in each case, in accordance with Section 2;
(v) any right to indemnification under the Company’s organizational documents
and/or any indemnification agreement between Employee and the Company; or (vi)
claims that cannot be released as a matter of law, including, but not limited
to, claims pertaining to unemployment benefits, workers’ compensation benefits,
or any Protected Activity (as defined below). Employee represents that he has
made no assignment or transfer of any right, claim, complaint, charge, duty,
obligation, demand, cause of action, or other matter waived or released by this
Section.


6.    Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges that
he is waiving and releasing any rights he may have under the Age Discrimination
in Employment Act of 1967 (“ADEA”), and that this waiver and release is knowing
and voluntary. Employee agrees that this waiver and release does not apply to
any rights or claims that may arise under the ADEA after the Effective Date of
this Agreement. Employee acknowledges that the consideration given for this
waiver and release is in addition to anything of value to which Employee was
already entitled. Employee further acknowledges that he has been advised by this
writing that: (a) he should consult with an attorney prior to executing this
Agreement; (b) he has twenty-one (21) days within which to consider this
Agreement; (c) he has seven (7) days following his execution of this Agreement
to revoke this Agreement; (d) this Agreement shall not be effective until after
the revocation period has expired; and (e) nothing in this Agreement prevents or
precludes Employee from challenging or seeking a determination in good faith of
the validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law. In the event Employee signs this Agreement and returns it to the
Company in less than the twenty-one (21)-day period identified above, Employee
hereby acknowledges that he has



--------------------------------------------------------------------------------





Exhibit 10.2
freely and voluntarily chosen to waive the time period allotted for considering
this Agreement. Employee acknowledges and understands that revocation must be
accomplished by a written notification to the person executing this Agreement on
the Company’s behalf that is received prior to the Effective Date. The Parties
agree that changes, whether material or immaterial, do not restart the running
of the twenty-one (21)-day period.


7.    California Civil Code Section 1542. Employee acknowledges that he has been
advised to consult with legal counsel and is familiar with the provisions of
California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.


Employee, being aware of said code section, agrees to expressly waive any rights
he may have thereunder, as well as under any other statute or common law
principles of similar effect, except as provided in Section 5.


8.    No Pending or Future Lawsuits. Employee represents that he has no
lawsuits, claims, or actions pending in his name, or on behalf of any other
person or entity, against the Company or any of the other Releasees. Employee
also represents that he does not intend to bring any claims on his own behalf or
on behalf of any other person or entity against the Company or any of the other
Releasees.


9.    Confidentiality. Subject to Section 27 governing Protected Activity,
Employee agrees to maintain in complete confidence the existence of this
Agreement, the contents and terms of this Agreement, and the consideration for
this Agreement (hereinafter collectively referred to as “Separation
Information”). Except as required by law, Employee may disclose Separation
Information only to his immediate family members, the Court in any proceedings
to enforce the terms of this Agreement, Employee’s attorney(s), and Employee’s
accountant and any professional tax or financial advisor to the extent that they
need to know the Separation Information in order to provide advice on tax
treatment or to prepare tax returns or provide financial counseling, and must
prevent disclosure of any Separation Information to all other third parties.
Employee agrees that he will not publicize, directly or indirectly, any
Separation Information.


10.    Trade Secrets and Confidential Information/Company Property. Subject to
Section 27 governing Protected Activity, Employee reaffirms and agrees to
observe and abide by the terms of the Confidentiality Agreement, specifically
including the provisions therein regarding nondisclosure of the Company’s trade
secrets and confidential and proprietary information. No later than the
Termination Date, Employee will return all documents and other items provided to
Employee by the Company (including Company-issued or provided computers,
equipment, and technology), developed or obtained by Employee in connection with
his employment with the Company, or otherwise belonging to the Company.


11.    Nondisparagement. Employee agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agrees to refrain
from any tortious interference with the contracts and relationships of any of
the Releasees. Notwithstanding the forgoing, Employee may respond accurately and
fully to any request for information if required by any legal process or in
connection with any Protected Activity. Employee shall direct any inquiries by
potential future employers to the Company’s Human Resources department.


12.    No Cooperation. Subject to Section 27 governing Protected Activity,
Employee agrees that he will not knowingly encourage, advise, or assist any
attorneys or their clients in the presentation or prosecution of any disputes,
differences, grievances, claims, charges, or complaints by any third party
against any of the Releasees, unless under a subpoena or other court order to do
so or upon written request from an administrative agency or the legislature or
as related directly to the ADEA waiver in this Agreement. Employee agrees both
to immediately notify the Company upon receipt of any such subpoena or court
order or written request from an administrative agency or the legislature, and
to furnish, within three (3) business days of its receipt, a copy of such
subpoena or other court order or written request from an administrative agency
or the legislature. If approached by anyone for counsel or assistance in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or



--------------------------------------------------------------------------------





Exhibit 10.2
complaints against any of the Releasees, Employee shall state no more than that
he cannot provide counsel or assistance.


13.    Cooperation with the Company. Employee agrees that Employee will assist
and cooperate with the Company in connection with the defense or prosecution of
any claim that may be made against or by the Company or any Releasees, or in
connection with any ongoing or future investigation or dispute or claim of any
kind involving the Company, including meeting with the Company’s counsel, any
proceeding before any arbitral, administrative, judicial, legislative, or other
body or agency, including testifying in any proceeding to the extent such
claims, investigations or proceedings relate to services performed or required
to be performed by Employee, pertinent knowledge possessed by Employee, or any
act or omission by Employee. Employee further agrees to perform all acts and
execute and deliver any documents that may be reasonably necessary to carry out
the provisions of this paragraph.


14.    Breach. In addition to the rights provided in the “Attorneys’ Fees”
section below, Employee acknowledges and agrees that any material breach of this
Agreement, unless such breach constitutes a legal action by Employee challenging
or seeking a determination in good faith of the validity of the waiver herein
under the ADEA, or of any provision of the Confidentiality Agreement shall
entitle the Company immediately to recover and/or cease providing the
consideration provided to Employee under this Agreement and to obtain damages,
except as provided by law.


15.    No Admission of Liability. Employee understands and acknowledges that
with respect to all claims released herein, this Agreement constitutes a
compromise and settlement of any and all actual or potential disputed claims by
Employee unless such claims were explicitly not released by the release in this
Agreement. No action taken by the Company hereto, either previously or in
connection with this Agreement, shall be deemed or construed to be (a) an
admission of the truth or falsity of any actual or potential claims or (b) an
acknowledgment or admission by the Company of any fault or liability whatsoever
to Employee or to any third party.


16.    Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.


17.    Taxes; Section 409A; Limitations on Payments.


a.    Taxes; Section 409A. Employee agrees and understands that he is
responsible for payment, if any, of personal local, personal state, and/or
personal federal taxes on the payments and any other consideration provided
hereunder by the Company and any penalties or assessments thereon, and all
amounts payable hereunder are subject to applicable tax withholdings. It is
intended that none of the payments or benefits under this Agreement will
constitute deferred compensation under Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), any final regulations and guidance under that
statute, and any applicable state law equivalent, as each may be amended or
promulgated from time to time (together, “Section 409A”), but rather such
payments and benefits will be exempt from, or if not exempt from will comply
with, Section 409A so that none of the payments to be provided under this
Agreement will be subject to the additional tax imposed under Section 409A, and
any ambiguities or ambiguous terms will be interpreted in such manner. Each
payment, installment and benefit payable under this Agreement or otherwise is
intended to constitute a separate payment under Treasury Regulation Section
1.409A-2(b)(2). Notwithstanding the foregoing, if and to the extent necessary to
avoid subjecting Employee to an additional tax under Section 409A, any payments
or benefits deemed to be separation-related deferred compensation (within the
meaning of Section 409A), whether under this Agreement or any other arrangement,
payable to Employee will be delayed until the date that is six (6) months and
one (1) day following Employee’s separation from service (within the meaning of
Section 409A), except that in the event of Employee’s death, any such delayed
payments will be paid as soon as practicable after the date of Employee’s death,
and in each case all subsequent payments and benefits will be payable in
accordance with the payment schedule applicable to such payment or benefit. In
no event will the Company have any obligation to reimburse or indemnify Employee
or any other person for any taxes or costs that may be imposed on Employee or
any other person as a result of Section 409A. In no event will Employee have
discretion to determine the taxable year of payment of any separation-related
payments.





--------------------------------------------------------------------------------





Exhibit 10.2
b.    Limitation on Payments. In the event that any change-in-control related or
other payment or benefits provided for in this Agreement or otherwise payable to
Employee (i) constitute “parachute payments” within the meaning of Section 280G
of the Code and (ii) but for this Section 17.b, would be subject to the excise
tax imposed by Section 4999 of the Code, then such payments or benefits will be
either:


i.    delivered in full, or


ii.    delivered as to such lesser extent which would result in no portion of
such benefits being subject to excise tax under Section 4999 of the Code,


whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Employee on an after-tax basis, of the greatest amount of
severance or change in control-related or other payments or benefits,
notwithstanding that all or some portion of such payments or benefits may be
taxable under Section 4999 of the Code. If a reduction in payments or benefits
constituting “parachute payments” is necessary so that benefits are delivered to
a lesser extent, reduction will occur in the following order: (i) reduction of
cash payments, which will occur in reverse chronological order such that the
cash payment owed on the latest date following the occurrence of the event
triggering such excise tax will be the first cash payment to be reduced; (ii)
reduction of acceleration of vesting of equity awards, which will occur in the
reverse order of the date of grant for such stock awards (i.e., the vesting of
the most recently granted stock awards will be reduced first); and (iii)
reduction of other benefits paid or provided to the Employee, which will occur
in reverse chronological order such that the benefit owed on the latest date
following the occurrence of the event triggering such excise tax will be the
first benefit to be reduced. If more than one equity award was made to the
Employee on the same date of grant, all such awards will have their acceleration
of vesting reduced pro rata. In no event will Employee have any discretion with
respect to the ordering of payment reductions.


Unless the Company and Employee otherwise agree in writing, any determination
required under this Section 17.b will be made in writing by a nationally
recognized firm of independent public accountants selected by the Company (the
“Accountants”), whose determination will be conclusive and binding upon Employee
and the Company for all purposes. For purposes of making the calculations
required by this Section 17.b, the Accountants may make reasonable assumptions
and approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Company and Employee will furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section. The Company will bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 17.b.


18.    Authority. The Company represents and warrants that the undersigned has
the authority to act on behalf of the Company and to bind the Company and all
who may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.


19.    No Waiver. The failure of the Company to insist upon the performance of
any of the terms and conditions in this Agreement, or the failure to prosecute
any breach of any of the terms or conditions of this Agreement, shall not be
construed thereafter as a waiver of any such terms or conditions. This entire
Agreement shall remain in full force and effect as if no such forbearance or
failure of performance had occurred.


20.    No Representations. Employee represents that he has had an opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Employee has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement.


21.    Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.



--------------------------------------------------------------------------------





Exhibit 10.2


22.    Attorneys’ Fees. Except with regard to a legal action challenging or
seeking a determination in good faith of the validity of the waiver herein under
the ADEA, in the event that either Party brings an action to enforce or affect
its rights under this Agreement, the prevailing Party shall be entitled to
recover its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys’ fees incurred in connection
with such an action.


23.    Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Employee’s relationship with the Company,
including, but not limited to, the Employment Agreement, with the exception of
the Confidentiality Agreement (other than as specified in Section 27) and the
Stock Agreements.


24.    No Oral Modification. This Agreement may only be amended in a writing
signed by Employee and an authorized officer of the Company.


25.    Governing Law. This Agreement shall be governed by the laws of the State
of California, without regard for choice/conflict of law provisions. Employee
consents to personal and exclusive jurisdiction and venue in the applicable
state or federal courts in Los Angeles County, California.


26,    Effective Date. Employee understands that this Agreement shall be null
and void if not executed by him within twenty-one (21) days from the date this
Agreement is presented. Employee has seven (7) days after he signs this
Agreement to revoke it. To be effective, any such revocation must be made in
writing and delivered to John Foster on or before 5:00 p.m. PT on the seventh
(7th) day. This Agreement will become effective on the eighth (8th) day after
Employee signed this Agreement, so long as it has been signed by the Parties and
has not been revoked by Employee before that date (“Effective Date”).


27.    Protected Activity Not Prohibited. Employee understands that nothing in
this Agreement shall in any way limit or prohibit Employee from engaging for a
lawful purpose in any Protected Activity. For purposes of this Agreement,
“Protected Activity” shall mean filing a charge or complaint, or otherwise
communicating, cooperating, or participating with, any state, federal, or other
governmental agency, including the Securities and Exchange Commission, the Equal
Employment Opportunity Commission, and the National Labor Relations Board
(“Government Agencies”). Employee understands that in connection with such
Protected Activity, Employee is permitted to disclose documents or other
information as permitted by law, and without giving notice to, or receiving
authorization from, the Company. Notwithstanding the foregoing, Employee agrees
to take all reasonable precautions to prevent any unauthorized use or disclosure
of any information that may constitute Company confidential information under
the Confidentiality Agreement to any parties other than the Government Agencies.
Employee further understands that “Protected Activity” does not include the
disclosure of any Company attorney-client privileged communications, and that
any such disclosure without the Company’s written consent shall constitute a
material breach of this Agreement. Any language in the Confidentiality Agreement
regarding Employee’s right to engage in Protected Activity that conflicts with,
or is contrary to, this paragraph is superseded by this Agreement. In addition,
pursuant to the Defend Trade Secrets Act of 2016, Employee is notified that an
individual will not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that (i) is made in
confidence to a federal, state, or local government official (directly or
indirectly) or to an attorney solely for the purpose of reporting or
investigating a suspected violation of law, or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if (and only if) such
filing is made under seal. In addition, an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the individual’s attorney and use the trade secret
information in the court proceeding, if the individual files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to court order.


28.    Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.





--------------------------------------------------------------------------------





Exhibit 10.2
29.    Voluntary Execution of Agreement. Employee understands and agrees that he
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of his claims against the Company and any of the other Releasees.
Employee acknowledges that:


(a)    he has read this Agreement;


(b)    he has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of his own choice or has elected not to retain
legal counsel;


(c)    he understands the terms and consequences of this Agreement and of the
releases it contains; and


(d)    he is fully aware of the legal and binding effect of this Agreement.


[Signature Pages Follow]









--------------------------------------------------------------------------------





Exhibit 10.2
IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.








AGREED AND ACCEPTED:


NOEL B. WATSON, an individual


Dated: November 4, 2020            /s/ Noel B. Watson                    
                    Noel B. Watson




                    TRUECAR, INC.


Dated: November 4, 2020            By /s/ Michael D. Darrow                    
                    Michael D. Darrow
                    President and Chief Executive Officer







--------------------------------------------------------------------------------





Exhibit 10.2
EXHIBIT A


EMPLOYEE’S OPTIONS AND RSUs AS OF THE TERMINATION DATE*


EMPLOYEE’S OPTIONS



Date of GrantPlan Under Which Option Was GrantedNumber of Shares Granted under
OptionNumber of Shares Vested and Outstanding as of Termination DateJune 17,
20192014 Equity Incentive Plan148,99143,455March 16, 20202014 Equity Incentive
Plan318,18259,660Total:103,115



EMPLOYEE’S RSUs



Date of GrantPlan Under Which RSU Was GrantedNumber of Shares GrantedNumber of
Shares Vested as of Termination DateJune 17, 20192014 Equity Incentive
Plan369,99192,497March 16, 20202014 Equity Incentive Plan175,00032,812March 16,
20202014 Equity Incentive Plan187,50070,312Total:195,621



* This assumes continued service through November 16, 2020, and no Option
exercises through the Termination Date. If the Termination Date is different
than November 16, 2020, the number of shares subject to the Options and RSU
Awards that will have vested as of the Termination Date may differ from the
numbers shown in this table. Further, if Employee exercises any vested Options
prior to the Termination Date, the number of shares outstanding as of the
Termination Date will differ from the numbers shown in this table.









